DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Response to Arguments
Rejection Under 112
Applicant's arguments filed 04/21/2022 have been fully considered. Applicant argues that the amendment resolves the issue. Examiner agrees and therefore withdraws the 112 rejection. 
Rejection Under 101
Applicant's arguments filed 04/21/2022 have been fully considered. Applicant argues that:
The claims are not directed toward an abstract idea because they do not recite a method of organizing human activity, specifically managing personal behavior or relationships or interactions between people, since they recite receiving sensor data and modifying interfaces. They also do not recite a mental process. In response to Applicant’s argument, the recited claim limitations amount to certain methods of organizing human activity because the limitations amount to organizing information and following steps or instructions for operating and tuning a decision-support application for monitoring analytes and therefore, assist a user in analyte control. As discussed in the rejection the use of the sensor and the interface is construed as applying the abstract idea on a computer. See the updated rejection in light of the amendments for further clarification.
The claims recite a practical application by reciting an improvement in technology. The modified user interfaces are more efficient and effective to receive pertinent data. In response to Applicant’s argument, as discussed in the updated rejection, the additional elements amount to no more than mere instructions to apply an exception, insignificant extrasolution activity. There additional elements are recited at a high level of generality (i.e., a user interface) such that it amounts to no more than mere instructions to applying the exception using generic computer components. See the updated rejection in light of the amendments for further clarification.
The claims provide and inventive concept that amount to significantly more than the abstract idea. In response to Applicant’s argument, the additional elements amount to no more than mere instructions to apply an exception, insignificant extrasolution activity. There additional elements are recited at a high level of generality (i.e., a user interface) such that it amounts to no more than mere instructions to applying the exception using generic computer components and do not amount to significantly more than the abstract idea. 
Rejection Under 103
Applicant's arguments filed 04/21/2022 have been fully considered. Applicant argues that:
The prior art does not teach or suggest all of the limitations of the amended independent claims. (See Remarks pg. 9). Specifically, the prior art does not teach identifying a correlative parameter in relation to a situation a user is in or is about to be in, wherein the identifying is based on a user desired functionality, historical data of the user, and historical data associated with users that share one or more characteristics with the user. In response to Applicant’s argument, the argument is directed at the amendment and is therefore moot. The combination of O’Hair, in view of Cobelli, in view of Reifman teaches Applicant’s claimed invention.
 
Information Disclosure Statement
The information disclosure statement filed 06/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Non-patent literature document number 001 with regards to the Chinese Office Action has not been considered. However, the other references listed on the IDS have been considered. See also MPEP 609.04(a)(III).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7, 15-18, 21, 23, 25-33, 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 4, 7, 15-18, 21, 23, 25-32, 36 are drawn to a non-transitory computer-readable medium for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. manufacture). Claim 33 is drawn to a method for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 33) recites: 
A non-transitory computer-readable medium, containing instructions for causing a computing environment to perform a method of operating and tuning to adapting a decision-support application, the method comprising:
identifying a correlative parameter in relation to a situation a user is in or is about to be in, wherein the identifying is based on a user desired functionality, historical data of the user, and historical data associated with users that share one or more characteristics with the user, wherein the historical data of the user and the historical data associated with the users include data relating to one or more situations that share one or more aspects with the situation, and wherein the data indicates that the correlative parameter is a parameter that affected an analyte concentration of the user and the users in the one or more situations;
modifying an input user interface associated with the decision-support application to receive one or more inputs associated with the correlative parameter, wherein modifying the input user interface is based on the correlative parameter and the user desired functionality; 
receiving the one or more inputs including real-time data indicative of a state of the user; 
modifying an output user interface associated with the decision-support application to output information relevant to the user desired functionality, wherein modifying the output user interface is based on the user desired functionality and the real-time data indicative of the state of the user; 
determining one or more inputs based on the correlative parameter, the one or more inputs including the real-time data, and the user desired functionality; and
outputting the one or more outputs using the modified output user interface.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation,  to cover the management of personal behaviors or interactions (i.e., following rules or instructions) but for the recitation of generic computer components. For example, but for the non-transitory computer-readable medium, containing instructions for causing a computing environment, user interface, application, the obtaining a user preferences to adjust decision-support used in making decisions regarding received data, in the context of this claim encompasses an automation of organizing medical information and user preferences to assist in following rules for decision analysis for monitoring analytes. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, 7, 15-18, 21, 23, 25-32, 36 reciting particular aspects of using user preferences to adjust decision support for analyzing analyte data). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 33) recites: 
A non-transitory computer-readable medium, containing instructions for causing a computing environment to perform a method of operating and tuning to adapting a decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), the method comprising:
identifying a correlative parameter in relation to a situation a user is in or is about to be in, wherein the identifying is based on a user desired functionality, historical data of the user, and historical data associated with users that share one or more characteristics with the user, wherein the historical data of the user and the historical data associated with the users include data relating to one or more situations that share one or more aspects with the situation, and wherein the data indicates that the correlative parameter is a parameter that affected an analyte concentration of the user and the users in the one or more situations;
modifying an input user interface associated with the decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  to receive one or more inputs associated with the correlative parameter, wherein modifying the input user interface (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) is based on the correlative parameter and the user desired functionality; 
receiving the one or more inputs including real-time data indicative of a state of the user; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
modifying an output user interface associated with the decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to output information relevant to the user desired functionality, wherein modifying the output user interface (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) is based on the user desired functionality and the real-time data indicative of the state of the user; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
determining one or more inputs based on the correlative parameter, the one or more inputs including the real-time data,( merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i)) and the user desired functionality; and
outputting the one or more outputs using the modified output user interface. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the non-transitory computer-readable medium, containing instructions for causing a computing environment, user interface, application, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0009], [0021], [0098], [0279], [0473], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving real-time data inputs amounts to selecting a particular data source or type of data to be manipulated and mere data gathering, and outputting one or more outputs on the interface amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to for decision support in analyte monitoring, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 7, 15-18, 21, 23, 25-32, 36 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 7 recites additional limitations that add insignificant extra-solution activity by selecting the type of data to be manipulated and mere data gathering, and claims 4, 7, 15-18, 21, 23, 25-32, 36 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, insignificant extrasolution activity, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using the non-transitory computer-readable medium, containing instructions for causing a computing environment, user interface, application, sensor, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0009], [0021], [0098], [0279], [0473]; see also O’Hair (June 2013 “Personalized Diabetes Management”) and Cobelli et al. (US 2014/0118138) and Reifman et al. (US 2011/0160555); receiving real-time data inputs, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); outputting the one or more outputs, e.g., outputting data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3);  using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 17, 26-27, 29-30, 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hair (June 2013 “Personalized Diabetes Management”), in view of Cobelli et al. (US 2014/0118138) in view of Reifman et al. (US 2011/0160555).
Regarding claim 1, O’Hair discloses a method of operating and tuning or adapting a decision-support application, (O’Hair pg. 27 discloses a preference learning process to make decisions; pg. 99 discloses the system to be an application) the method comprising:
identifying a correlative parameter in relation to a situation a user is in or is about to be in, wherein the identifying is based on a user desired functionality, (O’Hair pg. 99 discloses the user entering their personal statistics and user preferences, such as their goals for managing blood glucose levels, managing their weight, or both {user preferences are construed as user desired functionality}; pg. 100 discloses they can also enter other user preferences such as food preferences on the food restriction page which will influence output displays later in the system;  pg. 100 also discloses a food questionnaire that will ask questions at breakfast, lunch, and dinner to collect data and generate feedback for the user for the rest of the week and help to maintain weight and glucose levels {food/meals is construed to be the identified correlative parameter based on the user’s desire to manage their glucose levels and/or weight, and based on their collected user data of what meals they are eating}; pg. 62 discloses the relationship between food and blood glucose levels by determining the glycemic index of a food and what the user is eating; pg. 59 discloses using a blood glucose meter to test the user blood {situation the user is in} and monitor their blood glucose levels to see how food, exercise, or medications affect them)   
modifying an input user interface associated with the decision-support application to receive one or more inputs associated with the correlative parameter (O’Hair pg. 59 discloses using a blood glucose meter to test the user blood and monitor their blood glucose levels to see how food, exercise, or medications affect them;  pg. 94 discloses taking multiple blood glucose level readings from the users pertaining to specific meal times as shown in Table 4.5; pg. 104 Fig. 5-5 discloses the online application receiving inputs related to the user’s blood glucose levels and measured when they first wake up, before they eat any foods, or before doing any exercise {receiving multiple glucose level reading inputs around meals is construed as modifying the input user interface}) 
wherein modifying the input user interface is based on the correlative parameter and the user desired functionality; (O’Hair pg. 101 and Fig. 5-2 discloses that the user enters their preference such as a desire for managing blood glucose levels and managing their weight and any target goals. This modifies input user interface so specific measurements and goals can be set and data can be input related to meal intake (see figs. 5-2 and 5-5))
O’Hair does not appear to explicitly disclose a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform the invention, historical data of the user, and historical data associated with users, receive the one or more inputs including real-time data, received from the sensor, indicative of a state of a user, modifying the output interface relevant to the user desired functionality, determining the outputs, and outputting the outputs on the modified user interface. However, Cobelli teaches that it is old and well-known in the art of blood glucose data monitoring and processing to: 
a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform the invention (Cobelli [0221] teaches using a non-transitory computer-readable storage medium including code which when executed by at least one processor carry out the invention)
historical data of the user, and historical data associated with users (Cobelli [0098] In some embodiments, the prediction parameters (TV.sub.P and PH) may be invisible to the user and preset or fixed. In some embodiments the prediction parameters are determined from the sensor manufacturer using a variety of historical data using e.g., the user's historical data, a population historical data, the particular sensor's historical data, etc.)
receiving one or more inputs; receive the one or more inputs including real-time data indicative of a state of the user; (Cobelli [0074] teaches using the received blood glucose concentration data (real-time inputs) to monitor if the value rises above a certain level [0078] teaches monitoring blood glucose values and whether they are above or below a threshold [0079] teaches determining what to display based on if the glucose values are in a healthy range, low, or high [0083] teaches receiving data from CGM to look at the user’s blood glucose levels [0011] teaches monitoring active states and the glucose levels to determine if the user is trending toward a normal range of glucose values or a euglycemic status. The values are also monitored for transitions of states based on the current glucose data {monitoring if the values are too high or low and prompting a change in state is construed as a glucose state})
modify an output user interface associated with the decision-support application to output information relevant to the user desired functionality, (Cobelli  [0079] teaches determining the glucose level of the user and whether they are high, healthy, or low and then presenting text and colored backgrounds to be output to the user based on those levels)
wherein modifying the output user interface is based on the user desired functionality and the real-time data, indicative of the state of the user; (Cobelli  [0079] teaches determining the glucose level of the user and whether they are high, healthy, or low and then presenting text and colored backgrounds to be output to the user based on those levels [0083] teaches receiving data from CGM to look at the user’s blood glucose levels [0011] teaches monitoring active states and the glucose levels to determine if the user is trending toward a normal range of glucose values or a euglycemic status. The values are also monitored for transitions of states based on the current glucose data)
determine one or more outputs based on the correlative parameter, the one or more inputs including the real-time data, and the user desired functionality; and (Cobelli [0082] teaches that upon determining that the user has a low glucose level and they have not provided a corresponding response to the notification then an emergency alert happens to allow others in close proximity to be alerted to the emergency and to provide instructions or therapy to provide the user. Such therapy could be giving them glucose tabs or carbohydrates, or calling an ambulance [0083] teaches receiving data from CGM to look at the user’s blood glucose levels [0011] teaches monitoring active states and the glucose levels to determine if the user is trending toward a normal range of glucose values or a euglycemic status. The values are also monitored for transitions of states based on the current glucose data [0109] teaches setting user preferences for alarm outputs to better monitor their blood glucose levels)
output the one or more outputs using the modified output user interface. (Cobelli  [0079] teaches determining the glucose level of the user and whether they are high, healthy, or low and then presenting text and colored backgrounds to be output to the user based on those levels [0082] teaches that upon determining that the user has a low glucose level and they have not provided a corresponding response to the notification then an emergency alert happens to allow others in close proximity to be alerted to the emergency and to provide instructions or therapy to provide the user. Such therapy could be giving them glucose tabs or carbohydrates, or calling an ambulance).
Therefore, it would have been obvious to one of ordinary skill in the art of blood glucose data processing, before the effective filing date of the claimed invention, to modify the decision support method of O’Hair to incorporate a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform the invention, historical data of the user, and historical data associated with users, receive the one or more inputs including real-time data, received from the sensor, indicative of a state of a user, modifying the output interface relevant to the user desired functionality, determining the outputs, and outputting the outputs on the modified user interface as taught by Cobelli, to have accurate and continuous analysis of the patient’s condition that allows for diabetics to make educated insulin therapy decisions to improve their health. Additionally, the system allows for the system to alert the patient when there is a change in state, which is determined by receiving level updates from the sensor, thereby removing the unnecessary alerts for a patient that is continuously in a state of hyperglycemia or hypoglycemia. See Cobelli [0003]-[0006], [0138].
While Cobelli teaches historical data of the user and historical data associated with users (see above). O’Hair-Cobelli does not appear to explicitly teach user historical data and historical data associated with the uses sharing one or more characteristic with the user; wherein the historical data of the user and the historical data associated with the users include data relating to one or more situations that share one or more aspects with the situation; wherein the data indicates that the correlative parameter is a parameter that affected an analyte concentration of the user and the users in the one or more situation. However, Reifman teaches it is old and well-known in the art of glucose data processing to have: 
historical data of the user, and historical data associated with users that share one or more characteristics with the user (Reifman [0010] The method obtains second glucose measurements from the individual using the type of glucose monitoring device utilized to obtain the first glucose measurements, or using a type of glucose monitoring device that is different from the type of glucose monitoring device used to obtain the first glucose measurements. The glucose prediction function is used to predict future glucose levels in the individual [0015] A system according to yet another embodiment of the invention includes one or more glucose measuring devices for measuring current glucose levels in humans. One or more first types of glucose measuring devices are utilized to measure glucose levels from individuals (i.e, test subjects) [0047] The training of the glucose prediction function is independent of the type of glucose measurement device utilized to obtain the first glucose measurements, the ages of the individuals, and whether the individuals are hospitalized. As described below in connection with a model training example, the glucose prediction function is trained using test subjects that included children, adults, and the elderly having type I diabetes and type II diabetes) {where Cobelli already taught the historical data})
wherein the historical data of the user and the historical data associated with the users include data relating to one or more situations that share one or more aspects with the situation, and (Reifman [0076] The DexCom study investigates the short- and long-term effectiveness and benefits of frequent CGM measurements versus infrequent CGM measurement (e.g., only before each meal and at bedtime, fingerstick blood glucose measurements))
wherein the data indicates that the correlative parameter is a parameter that affected an analyte concentration of the user and the users in the one or more situation; (Reifman [0105] The results confirmed that the subjects did exhibit glucose excursions and that the filtering did not significantly smoothed them out. Overall, the models correctly predicted 89 out of 93 hyperglycemic episodes and 20 out of 23 hypoglycemic episodes {wherein the correlative parameter is taught above by O’Hair})
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify O’Hair-Cobelli to incorporate user and group data with common features that relate to a situation that share aspects with that situation, and where the data indicates that the parameter impacted an analyte concentration of the user and the users in the one or more situation as taught by Reifman in order to apply data to models to predict future glucose levels based on the parameters. See Reifman [0004]. 
Regarding claim 4, O’Hair-Cobelli-Reifman teaches the computer-readable medium of Claim 1, wherein the analyte concentration monitor is a continuous glucose monitor (CGM). (Cobelli [0083] teaches receiving data from CGM to look at the user’s blood glucose levels). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and is incorporated herein.
Regarding claim 17, O’Hair-Cobelli-Reifman teaches the method of Claim 1, and Cobelli further teaches: wherein modifying the input user interface comprises adjusting the input user interface to accept crisp inputs or to transform non-crisp inputs into crisp inputs (Cobelli [0038] This generated continuous analyte sensor data may also include algorithms, which can be used to process and calibrate the continuous analyte sensor data {understood to be analogous to tune the sensor data, that might be inaccurate, into crisp inputs}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 26, O’Hair-Cobelli-Reifman teaches the method of Claim 1, and Cobelli further teaches wherein modifying the input user interface or the output user interface includes disposing the decision-support application in one of a plurality of modes. (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on the sensor data meeting one or more inactive transition criteria, wherein the inactivation criteria are different from the one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition. In an embodiment of the third aspect, transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information [0011] inactive state or active state responsive to the data associated with the host's hypoglycemic or hyperglycemic condition {Cobelli discusses being in an active or inactive state associated with the patient’s insulin sensitivity based on the received insulin data and meal data, this is understood to be analogous to adapting the application to be in a plurality of modes based on the user’s desire to monitor their glucose levels}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 27, O’Hair-Cobelli-Reifman teaches the method of Claim 26, and Cobelli further teaches wherein at least one of the modes has a plurality of sub modes. (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information {insulin and meal information is analogous to the sub modes of the active or inactive modes}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 29, O’Hair-Cobelli-Reifman teaches the method of Claim 27, and Cobelli further teaches wherein one of the modes is a device uncertainty mode, and wherein the device uncertainty mode enters a sub mode based on determination of data signal quality or confidence. (Cobelli [0066] the sensor electronics 12 (e.g., via processor module 214) may be implemented to execute prospective algorithms used to generate transformed sensor data and/or displayable sensor information, including, for example, algorithms that: evaluate a clinical acceptability of reference and/or sensor data, evaluate calibration data for best calibration based on inclusion criteria, evaluate a quality of the calibration, compare estimated analyte values with time corresponding measured analyte values, analyze a variation of estimated analyte values, evaluate a stability of the sensor and/or sensor data, detect signal artifacts (noise), replace signal artifacts, determine a rate of change and/or trend of the sensor data, perform dynamic and intelligent analyte value estimation, perform diagnostics on the sensor and/or sensor data, set modes of operation, evaluate the data for aberrancies, and/or the like. {stability of the sensor data and looking for aberrancies or abnormal readings is analogous to a device uncertainty mode corresponding to confidence in measurement data}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 30, O’Hair-Cobelli-Reifman teaches the method of Claim 27, and Cobelli further teaches wherein one of the modes is a risk stratification hierarchy mode, and wherein the risk stratification hierarchy mode enters a sub mode based on a determination of a glycemic urgency index. (Cobelli [0079] For example, the text/background may show a first color, such as green, if the user's blood glucose is within a healthy range, and a second color, such as red, if the user's blood glucose is low or high [0090] In the scope of preventing the consequences of diabetes, it is desirable to prevent hypoglycemia and/or hyperglycemia episodes instead of simply generating alerts when such episodes occur. For example, an alert generated to indicate that without intervention a hypoglycemia episode will occur within 20 minutes would allow the host or patient to ingest and absorb sugar in time. {understood to teach risk levels based on a glycemic index}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 33, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above.
Regarding claim 36, O’Hair-Cobelli-Reifman teaches the computer-readable medium of Claim 1, wherein: and O’Hair further discloses:
modifying the input user interface to receive one or more inputs comprises configuring the input user interface to receive one or more inputs of a first type instead of one or more inputs of a second type; (O’Hair discloses on page 101 and in Fig. 5-2 having to select a box under program goals indicating a desire to manage the user’s blood glucose levels, if checked the online application helps keep track of the blood glucose levels; pg. 104 discloses that the online system will track meal data as well as glucose sensor data since the user had selected a desire to monitor their levels {it is understood that the input user interface can be modified to receive inputs related to meals and not related to blood glucose sensor data if the user had not selected the desire to monitor their levels, which is therefore construed as receiving one type instead of a second type})
And Cobelli further teaches:
modifying the output user interface to output information relevant to the user desired functionality comprises configuring the output user interface to output one or more outputs of a third type instead of one or more outputs of a fourth type. (Cobelli [0109] teaches setting alerts for different thresholds to be output to the user if their readings fall too low [0134] teaches that an alert can be audible, tactile, visual, and/or data transmission [0136] teaches prediction alarm sounds/screens may convey a greater sense of urgency than the settable threshold alert. A rationale for having a differing sound/screen for alarms and alerts is to assist the user in understanding the difference between the two thresholds). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Claims 7, 15-16, 18, 21, 23, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hair-Cobelli-Reifman in view of Petisce et al. (US 2014/0379273).
Regarding claim 7, O’Hair-Cobelli-Reifman teaches the computer-readable medium of Claim 1, but does not appear to teach the following, however, Petisce teaches: wherein identifying the correlative parameter comprises identifying a pattern or a type of sensitivity including one or more of a meal sensitivity, an insulin sensitivity, an exercise sensitivity, and a sleep sensitivity.  (Petisce [0046] In some illustrative embodiments, the systems and methods are used to manage a condition related to the state of wellness and fitness of a person such as, but not limited to, weight loss, obesity, heart rate, cardiac performance, dehydration rate, blood glucose, physical activity or caloric intake, or combinations thereof [0067] The user configuration data 60 can be, but is not limited to: [0068] Age [0069] Weight [0070] Carbohydrates ingested and Meal times {blood glucose in relation to the user’s diabetic condition is understood to be analogous to an insulin sensitivity}).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the decision support system of O’Hair-Cobelli-Reifman, as modified above, to incorporate identifying a pattern or type of sensitivity as taught by Petisce. Using other data and identifying patterns of that data helps the user determine what they need to know about their condition and actions they need to take to prevent negative impacts on their condition. See Petisce [0007].
Regarding claim 15, O’Hair-Cobelli-Reifman-Petisce teaches the method of Claim 1, and Petisce further teaches: wherein the method further comprises formulating a model of the user as a parameterized state model system. (Petisce [0046] In some illustrative embodiments, the systems and methods are used to manage a condition related to the state of wellness and fitness of a person such as, but not limited to, weight loss, obesity, heart rate, cardiac performance, dehydration rate, blood glucose, physical activity or caloric intake, or combinations thereof {the model is the wellness and fitness of the person with different parameters of patient data}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 16, O’Hair-Cobelli-Reifman-Petisce teaches the method of Claim 15, and Cobelli further teaches wherein modifying the input user interface comprises modifying a machine human interface between the user and the parameterized state model system. (Cobelli [0149] In some embodiments, processor module 214 tracks how quickly and/or how often the user acknowledges the alarms to determine further processing. For example, patterns that evaluate timing of user acknowledgement, information about the type of alert that was triggered and/or resulting recovery from the condition may be evaluated and future acknowledgements or alerts modified based thereon. {modify the alarms displayed to the user based on the data collected about the user is understood to be analogous to modifying the interface between the user and the parameterized model}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 18, O’Hair-Cobelli-Reifman-Petisce teaches the method of Claim 17, and Petisce further teaches wherein the non-crisp inputs are fuzzy inputs. (Petisce Fig. 6; [0014] To facilitate analyzing and interpreting data, users provide configuration information (e.g., personal data, clinician data, healthcare setting, intended end user) that affects thresholds and rules employed by a rules engine, for example. [0015] the user information selected from the group consisting of physiological data thresholds, meal times, exercise times, age, weight, medication, amounts and times of medication administration, heart rate, body temperature, and food intake information {the user provided data like meals and exercises is analogous to inputs that are not crisp but are fuzzy inputs}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 21, O’Hair-Cobelli-Reifman teaches the method of Claim 1, but does not appear to teach the following, however, Petisce teaches: wherein modifying the input user interface comprises adjusting the input user interface to accept fuzzy inputs or to transform non-fuzzy inputs into fuzzy inputs (Petisce [0015] receiving physiological data corresponding to a user… the user information selected from the group consisting of physiological data thresholds, meal times, exercise times, age, weight, medication, amounts and times of medication administration, heart rate, body temperature, and food intake information; analyzing, via a processing device, the physiological data to determine at least one of a selected data point, and a pattern of the physiological data over at least one selected period of time, using a designated protocol for managing the physiological condition and at least one of the user information {analyzing the fuzzy inputs, the user data like meals, is analogous to operating on fuzzy inputs. And analyzing the physiological along with user data is understood to be analogous to adapting to adjust the input to transform the physiological data, non-fuzzy inputs, into fuzzy inputs since it now includes the user data like meals}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 23, O’Hair-Cobelli-Reifman teaches the method of Claim 1, but does not appear to teach the following, however, Petisce teaches: the method further comprising translating the user-desired functionality into one or more objective criteria. (Petisce [0005] The user can usually set what time period to view his measured data (e.g., the x-axis in FIG. 2 of U.S. Pat. No. 6,882,940), thereby adjusting the time period of viewable measured data to one hour, or 24 hours, or 72 hours, for example. The user can also set alarm levels to generate audible alarms, for example, when a measured glucose value is below a low glucose alarm level or above a high glucose alarm level. {setting the alarm is an indication that the user wants to monitor their blood glucose measurements, which is their desired functionality, and setting the alarm is based on an objective criteria of a certain glucose level}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 25, O’Hair-Cobelli-Reifman teaches the method of Claim 1, but does not appear to teach the following, however, Petisce teaches: wherein the user-desired functionality corresponds to a level of alerting/alarming during an event on a calendar of the user. (Petisce [0005] The user can also set alarm levels to generate audible alarms, for example, when a measured glucose value is below a low glucose alarm level or above a high glucose alarm level. [0117] if the user inputs a 4 hour meeting as part of a daily planner, the system can warn him prior to the meeting that preemptive action may be needed, as illustrated in FIG. 16. In another example, the user may be warned during the meeting that he should take a break, as illustrated in FIG. 17. [0118] Scheduled event: the user of the system scheduled an event (e.g., a needle prick test) to automatically remind the user). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 28, O’Hair-Cobelli-Reifman teaches the method of Claim 27, but does not appear to teach the following, however, Petisce teaches: wherein one of the modes is a user goal mode, and wherein the user goal mode enters a sub mode based on a user selection from a suitable user interface, wherein the sub mode is selected from one or more of the group consisting of: a goal the user would like to accomplish, a user desire, or a problem the user would like to solve. (Petisce [0004] This data is typically presented to the end user as a graphical display wherein the glucose values measured by the CGM are plotted as a function of time of day. Examples of such data are the graphical display of blood glucose measurements over a 14 hour period… measured at various times by a glucose sensor [0005] The user can usually set what time period to view his measured data, thereby adjusting the time period of viewable measured data to one hour, or 24 hours, or 72 hours, for example. The user can also set alarm levels to generate audible alarms, for example, when a measured glucose value is below a low glucose alarm level or above a high glucose alarm level {the user monitoring the glucose levels is analogous to a user goal mode with the sub mode of solving the glucose level change problem with setting alarms}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hair-Cobelli-Reifman in view of Harper (US 2013/0282302). 
Regarding claim 31, O’Hair-Cobelli-Reifman teaches the method of Claim 1, but does not appear to explicitly teach the following, however, Harper teaches: wherein modifying the output user interface causes the one or more outputs to be represented by a data file having a data structure. (Harper Fig. 7; [0045] determine whether the measured sensor data are corrupt or whether the measured data from the sensor 101 is accurate [0051] Periodic calibration of the sensor unit 101 (FIG. 1) of an analyte monitoring system 100, in some embodiments, may be required for accurate calculation of a user's analyte level. Calibration, in some aspects, is used to ensure the analyte related data signals received at a transmitter unit 102 (and further transmitted to a receiver unit, such as the primary receiver unit 104) are correctly converted to corresponding analyte levels. [0062] upon correction or rectification of the condition or conditions/parameters which resulted in the analyte monitoring system disabling the output results associated with the monitored real time analyte levels, the parameters associated with the correction or rectification may be used to retrospectively correct or process data or signals so that the missing gaps in analyte related data may be processed [0064] a method may include… detecting one or more adverse conditions associated with the sensor monitoring system… outputting the processed retrieved sensor data [0065] outputting the processed sensor data may include displaying the sensor data in one or more of a graphical, numerical, pictorial, audible, vibratory, or one or more combinations thereof). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the decision support method of O’Hair-Cobelli-Reifman, as modified above, to incorporate the output being a data structure as taught by Harper. When the system is properly calibrated then it can accurately produce the data needed for the decision making process to be output to the user to make better decisions. See Harper [0051].    
Regarding claim 32, O’Hair-Cobelli-Reifman teaches the computer-readable medium of Claim 1, but does not appear to explicitly teach the following, however, Harper teaches: wherein modifying the input user interface or the output user interface is based at least partially on one or more of: device uncertainty, physiological uncertainty, and/or behavioral uncertainty. (Harper [0045] determine whether the measured sensor data are corrupt or whether the measured data from the sensor 101 is accurate [0051] Periodic calibration of the sensor unit 101 (FIG. 1) of an analyte monitoring system 100, in some embodiments, may be required for accurate calculation of a user's analyte level. Calibration, in some aspects, is used to ensure the analyte related data signals received at a transmitter unit 102 (and further transmitted to a receiver unit, such as the primary receiver unit 104) are correctly converted to corresponding analyte levels. [0062] upon correction or rectification of the condition or conditions/parameters which resulted in the analyte monitoring system disabling the output results associated with the monitored real time analyte levels, the parameters associated with the correction or rectification may be used to retrospectively correct or process data or signals so that the missing gaps in analyte related data may be processed) {understood to be analogous to tuning the system based on device uncertainty}). The motivations to combine the above mentioned references was discussed in the rejection of claim 31 and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686